Citation Nr: 0827108	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and/or 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 
10 percent for genitourinary tract disorder (characterized as 
prostatitis with urethritis).

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

During the course of the current appeal, the veteran has 
raised other issues including entitlement to service 
connection for frostbite and neuropathy of the tongue; these 
are not part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Given the complexity of the issues involved in this REMAND, 
the Board will address each of the currently appealed claims 
in turn.

Service connection 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In addition, special provisions apply to claims based on in-
service personal assault: If a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).  The veteran has not received 
appropriate notice for his PTSD claim based on an in-service 
personal assault; thus, remand is required.

Available post-service treatment records do not document 
complaints of any mental health problems until fairly 
recently when the veteran was noted to have become 
increasingly concerned about other health issues.  Both major 
depression and PTSD have been diagnosed in recent years.  On 
some of the veteran's psychological assessments, he has 
mentioned in-service experiences as his claimed stressors.

The recent VARO summary denial of his claim for both 
psychiatric disabilities was based on a lack of PTSD 
diagnosis in service or for years thereafter and, with regard 
to PTSD, that he did not have verified stressors including 
with regard to a claim that he was assaulted during service 
by persons.   A review of the veteran's service treatment 
records confirms that, in addition to injuries incurred while 
he was in a boxing ring and another notation that he had 
"nerves", on a third occasion, he was in fact returning to 
the company area in October 1953 after a party at the service 
club when he was jumped by unidentified assailants described 
in service records in a manner similar to what he has 
recalled recently.  Unfortunately, there is no current 
psychiatric evaluation which associates the veteran's current 
mental health problems with these in-service incidents.  The 
in-service incidents described by the veteran cannot be 
dismissed summarily, as the RO did below, without at least 
competent medical consideration.  Thus, remand is required.

The Board is mindful that it is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support such conclusions.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

It also is noted that, while recent clinical records show on 
the one hand that the veteran denied having a long history of 
mental health concerns, other notations including in August 
2006 were to the effect that he had seen at least two 
psychiatrists previously.  The RO has not attempted to obtain 
these records.  Thus, remand is required.

Increased ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  With regard to the veteran's service-connected 
bilateral hearing loss, however, when the current appeal 
arose from the initially assigned rating, consideration must 
be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in 
any increased-rating claim.  This includes the veteran's 
service-connected genitourinary disability in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Genitourinary tract disorder (prostatitis with urethritis)

The veteran's service-connected prostatitis is evaluated as 
10 percent disabling under from 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7527.  DC 7257 states that those 
symptoms of prostate gland injuries, infections, hypertrophy, 
and postoperative residuals will be rated as either voiding 
dysfunction or urinary tract infections, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  See 38 C.F.R. §§ 
4.14, 4.115a (2007).

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding.  For instance, when there is urinary incontinence, a 
20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.

Where there is urinary frequency, a 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or; awakening to void two times per night.  A 20 
percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  Id.  

The veteran's service-connected genitourinary disability has 
been characterized as prostatitis with urethritis and was 
rated zero percent disabling from February 25, 1961 until 
December 5, 2000, when it was increased to 20 percent 
disabling.  This rating was reduced to 10 percent disabling 
effective March 23, 2005.

During the course of the current appeal, the veteran also has 
raised the issues of entitlement to service-connection for 
erectile dysfunction and residuals of prostate cancer.  
Neither disability was addressed by the VARO in the January 
2006 rating decision with regard to whether these claimed 
disabilities could be associated with the veteran's service-
connected genitourinary disability characterized as 
prostatitis and urethritis.

With regard to "prostate cancer" as a claimed disability, 
it appears that the initial confusion and resulting 
adjudication problems arose when a packet of clinical records 
were introduced into the veteran's file from a VA facility 
where he had received an urological evaluation.  Some 
isolated clinical notations and records for another veteran 
were included inadvertently in this veteran's claims file.  
For example, one entry dated in March 2001 was to the effect 
that the other (identified) veteran had a 2 year history of 
prostate cancer, difficulty in obtaining a diagnosis albeit 
multiple biopsies, and a history of brachytherapy.  

Nonetheless, there remains the issue of whether the veteran's 
prostate and related genitourinary problems are rated 
correctly and/or whether he has additional disability which 
has not been addressed completely.  For instance, there is a 
clear discrepancy as to the frequency and intensity of 
nocturia experienced at present.  With regard to the 
veteran's purported erectile dysfunction, since genitourinary 
evaluations in the file suggest that he currently has the 
problem and that it may be due to his service-connected 
prostate disability; this cannot be dismissed in a rating 
decision without medical evidence.

The veteran complained that a VA examination in March 2005 
had not been done by a urologist, that the examiner had been 
distracted and rushed, and that the evaluation had been 
unsatisfactory generally.  Results of that examination are in 
the file.  The veteran had experienced significant nocturia 
which was the basis for the increased 20 percent rating.  
With new medications, however, this problem had abated.  A 
subsequent progress note dated in December 2005 showed poor 
emptying and increased nocturia.  These differences were 
noted and dismissed in a subsequent adjudicative decision and 
SSOC without consideration of whether medical evidence was 
necessary to determine the impact, if any, of the veteran's 
changing genitourinary symptoms.

On a recent urological examination in May 2007, the examiner 
clarified that the veteran never had prostate cancer and 
never received brachytherapy.  It was noted that on various 
clinical visits, however, he had been treated for erectile 
dysfunction as well as for problems voiding, urinary 
discomfort, and a slow stream.   He continued to experience 
nocturia although certain medications improved this 
complaint.  On examination, his prostate was enlarged 
slightly but otherwise not abnormal.  His PSA's were normal.  
The urologist specifically opined that further evaluation was 
necessary, to include a cystocscopy, a flow study and a 
postvoid residual study.  There is no record in the claims 
file, however, that this subsequent testing occurred.  Thus, 
remand is required.

Bilateral hearing loss

In a 2004 rating decision, the RO granted service connection 
for bilateral hearing loss effective October 29, 2004 (the 
date of the veteran's claim).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I, for essentially normal acuity, through Level XI, for 
profound deafness.  38 C.F.R. §§ 4.14, 4.85, DC 6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2007).

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has noted that the assignments of disability 
ratings for hearing impairment basically are arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998). 

On the authorized VA audiological evaluation in March 2005, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
60
70
LEFT
45
45
45
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
Bilateral amplification was recommended.  These results 
translated per the pertinent graphs to literal I and II.

The veteran's hearing acuity was tested at a private facility 
in June 2006.  Although the raw scores from this private 
audiometric testing were not transposed into graph form so 
that they might be correlated on the same basis under the 
regulatory guidelines, it appears that some raw decibel 
scores were somewhat at variance with those shown on the VA 
examination performed in March 2005.

In any event, the veteran has argued that he has not received 
proper testing by either VA or private facilities to 
determine his actual hearing loss.  Since the case must be 
remanded for other reasons, further audiometric evaluation is 
necessary to assess the veteran's current bilateral hearing 
loss.

The Board notes that, for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) now requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Notice which complies with Vazquez-Flores 
must be issued to the veteran in this case.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the claim of 
entitlement to a disability rating greater 
than 10 percent for a genitourinary tract 
disorder.  Such notice must indicate that 
the veteran can submit evidence showing 
the effect that worsening of his 
disability had on his daily life.  A copy 
of the notice letter must be included in 
the claims file.

2.  Contact the National Personnel Records 
Center in St. Louis, Missouri (NPRC), and 
request the veteran's complete service 
personnel records, to include his 201 
file.  Any records provided by NPRC should 
be associated with the claims file.  A 
copy of any response from NPRC, to include 
a negative reply, should be included in 
the claims file.  

3.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a genitourinary 
disability, to include prostatitis with 
urethritis, in recent years.  Ask the 
veteran to identify all VA and non-VA 
clinicians who have evaluated or treated 
him for an acquired psychiatric disorder, 
to include major depression and/or PTSD, 
and for service-connected bilateral 
hearing loss since his separation from 
service.  Obtain outstanding VA treatment 
records that have not been associated with 
the claims file already.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not been associated with 
the claims file already.  A copy of any 
negative response(s) should be included in 
the claims file.

3.  Contact the veteran and ask him for 
additional specific details of his claimed 
in-service stressors, including his 
claimed in-service personal assault.  Such 
details include, but are not limited to, 
the dates of the alleged in-service 
incidents (within a 3-month period), the 
names of others involved in these 
incidents, and the units to which the 
veteran and any other persons involved in 
these incidents were assigned when they 
occurred.  A PTSD Personal Assault 
Questionnaire also must be provided to the 
veteran.  Advise the veteran that 
additional specific details of his claimed 
in-service stressors are necessary to 
adjudicate his service connection claim 
for an acquired psychiatric disorder, to 
include major depression and/or PTSD.

4.  Schedule the veteran for VA 
examination(s) to determine the current 
nature, extent, and etiology, of any 
acquired psychiatric disability, to 
include major depression and/or PTSD.  The 
claims file should be made available to 
the examiner(s) for review.  Based on a 
review of the claims file and the 
examination results, the examiner(s) 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any acquired psychiatric disorder, if 
diagnosed, is linked causally to service 
or any incident during service, to include 
the veteran's claimed in-service personal 
assault.  If possible without resorting to 
speculation, the examiner(s) also should 
be asked to determine whether and to what 
extent the veteran's active service 
aggravated any pre-service psychiatric 
problems.
    
5.  Schedule the veteran for VA audiology 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.   The claims file 
should be made available to the 
examiner(s) for review.  Based on a review 
of the claims file and the examination 
results, the examiner should be asked to 
provide an opinion as to whether there are 
any unique factors in the veteran's 
hearing loss which would warrant 
consideration under other than usual 
standards.  

6.  Schedule the veteran for VA urological 
examination to determine the nature, 
extent, and etiology of all of his current 
genitourinary problems, including his 
service-connected genitourinary tract 
disorder (characterized as prostatitis 
with urethritis).  The claims file should 
be made available to the examiner(s) for 
review.  Based on a review of the claims 
file and the examination results, the 
examiner(s) should be asked to provide a 
diagnosis for all of the veteran's current 
genitourinary tract problems.  If possible 
without resorting to speculation, the 
examiner(s) also should be asked to 
determine whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any genitourinary tract 
disorder, if diagnosed, other than his 
service-connected prostatitis with 
urethritis is linked causally to active 
service.  The examiner(s) also should 
provide specific findings as to the impact 
of all of the veteran's genitourinary 
tract problems on his daily life.  All 
necessary laboratory and other testing 
should be accomplished, including but not 
limited to a cystocscopy, a flow study, 
and a post-void residual study.  

7.  After completion of the foregoing, 
readjudicate the claims of service 
connection for an acquired psychiatric 
disorder, to include major depression 
and/or PTSD, entitlement to a disability 
rating greater than 10 percent for 
genitourinary tract disorder 
(characterized as prostatitis with 
urethritis) and to an initial compensable 
disability rating for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

